Citation Nr: 0921456	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-01 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a fracture to the nose.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the left upper cheek.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
blindness, temporary or otherwise, claimed as secondary to a 
chemical burn of the eyes.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Veteran was scheduled for a Board 
video conference hearing in May 2006, but failed to report to 
the hearing.  Accordingly, the Veteran's hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2007).  
This matter was previously before the Board in August 2008 at 
which time it was remanded in compliance with due process 
requirements.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a December 1994 decision, the RO denied the Veteran's 
claims for service connection for residuals of a nose 
fracture, cheek injury and for blindness.

2.  The Veteran perfected an appeal with respect to the 
claims for service connection for residuals of a nose 
fracture and cheek injury, but did not appeal the issue of 
service connection for blindness; thus, the December 1994 
decision is final as to this latter issue.

3.  The additional evidence associated with the claims file 
since the December 1994 RO decision as it pertains to the 
issue of entitlement to service connection for blindness is 
redundant of the evidence that was of record in December 1994 
and/or does not raise a reasonable possibility of 
substantiating the claim.

4.  In an August 1999 decision, the Board denied claims of 
entitlement to service connection for residuals of a nose 
fracture and for residuals of an injury to the left upper 
cheek.  

5.  The additional evidence associated with the claims file 
since the August 1999 Board decision is redundant of the 
evidence that was of record in August 1999 and/or does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision which denied 
entitlement to service connection for chemical injury to the 
eye and/or blindness is final with respect to that issue.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.

2.  Since the December 1994 RO denial, no new and material 
evidence has been received to warrant reopening the Veteran's 
claims for service connection for blindness, temporary or 
otherwise, to include as secondary to a chemical burn of the 
eyes.  38 U.S.C.A. §§  5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  Since the August 1999 Board denial, no new and material 
evidence has been received to warrant reopening the Veteran's 
claims for service connection for residuals of a nose 
fracture or for residuals of an injury to the left upper 
cheek.  38 U.S.C.A. §§  5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In the present appeal regarding 
the applications to reopen claims of entitlement to service 
connection for residuals of a nose fracture, residuals of a 
left cheek injury, and blindness, temporary or otherwise, 
claimed as secondary to a chemical burn of the eyes, the 
appellant was provided with initial notice of the VCAA in 
September 2003 and October 2003, which was prior to the 
December 2003 rating decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

For purposes of evaluating the veteran's request to reopen 
his claim, the Board observes that the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), held that in regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Kent, supra.

In this case, the appellant was provided specific notice of 
what constituted new and material evidence with respect to 
all three issues and what was necessary to establish 
entitlement to service connection for the claimed 
disabilities in the September and October 2003 letters as 
well as in an August 2008 letter.  In order to establish his 
claims, he was informed that he needed to submit evidence 
showing that he had a disease or injury in service in 
addition to a current physical or mental disability, and a 
relationship between the current disability and service.  He 
was further informed of the types of evidence to submit such 
as medical records or medical opinions.  However, the veteran 
failed to submit new medical evidence establishing the 
claimed disabilities and relating them to service.  The 
appellant was not deprived of an opportunity to participate 
in the adjudication process because he did not know what 
evidence was needed to reopen his claims.  He was told what 
evidence he needed to furnish in these letters.  Thus, the 
Board finds that the directives of Kent are satisfied.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the appellant was 
provided with notice of the disability rating and effective 
date elements in the September 2008 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining private and VA medical records identified by the 
appellant.  The appellant's service treatment records have 
not been associated with his VA claims folder, and the 
National Personnel Records Center (NPRC) indicated that these 
records were destroyed in a fire at the facility in 1973.  
The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on the VA's responsibility to 
obtain an appellant's service treatment records.  The Board 
finds, however, that in light of evidence that the records 
were destroyed in a fire there is no reasonable possibility 
that the missing records may be located or recovered.  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  
Moreover, attempts were made to obtain alternative records to 
include the Surgeon General records from the Department of 
the Army (which are on file) and the appellant's unit morning 
reports (which were not available).  Further, the appellant 
was informed of the unavailability of his service treatment 
records and was given the opportunity to submit alternative 
evidence to support this claim.  

The Board also observes that the appellant has not been 
accorded a VA compensation and pension examination with 
regard to his claims, and that medical opinions regarding the 
etiologies of those claimed disabilities have not been 
obtained.  As to any duty to provide an examination and/or 
seek a medical opinion, the Board notes that in the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not 
conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 38 
C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new 
and material evidence is presented or secured.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, neither the appellant nor his representative has 
identified any existing pertinent evidence that is necessary 
for a fair adjudication of the claims that has not already 
been requested or obtained.  Rather, the appellant stated in 
writing in January 2009 that he had no additional evidence to 
submit.  Under these circumstances, the Board finds that VA 
has fulfilled its duty to notify and assist the appellant in 
the claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The Veteran's service treatment records are unavailable for 
review and are presumed destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in 1973.  A 
Surgeon General Report was obtained showing that the Veteran 
was hospitalized in 1944 for a dental condition.  

The Veteran did not report nose, cheek, skin or eye problems 
during a VA examination in August 1977.  There were no skin 
abnormalities.  With respect to the nose, sinuses, mouth and 
throat, findings revealed a bluish pigmentation of the buccal 
mucosa bilaterally.  As for the Veteran's eyes, the external 
ocular appearance, pupillary reactions, eye movements and 
gross fields of vision were found to be normal.

A request in October 1994 for VA outpatient records from 
January 1991 to present revealed a January 1991 record 
showing treatment for a condition unrelated to the conditions 
on appeal.  This record also states that the Veteran felt 
well except for sinus congestion.  

In September 1994, the Veteran filed a claim for service 
connection for a fractured nose and surgery of the left upper 
cheek with disfiguring scar which he said occurred in the 
Spring of 1943.  He also claimed that in September to 
November 1995 he was temporarily blinded by a chemical and 
had some residual eye damage.  

In October 1994, the RO received private medical records from 
Truman Medical Center showing that the Veteran was seen in 
February 1992 for complaints of fever and arthralgia and in 
April 1992 for microcystic anemia of unknown etiology.  They 
also show that he was treated in July 1993 for back, neck and 
head complaints related to a motor vehicle accident.  The 
Veteran denied at that time experiencing any vision changes 
and eye findings were shown to be unremarkable.  Records in 
November 1993 show that the Veteran was treated for 
congestion/chronic rhinitis.

In a statement dated in November 1994, the Veteran reported 
receiving treatment at the Missouri Pacific Hospital, in 
Little Rock, Arkansas, from 1951 to 1957 and at Trinity 
Lutheran in the 1960s for his fractured nose and breathing 
problems.  He also said he had had his eyes checked at Truman 
Memorial.

In May 1995, the RO was informed that there were no medical 
records on file at the National Personnel Records Center for 
the Veteran due to fire.  The RO was further informed that 
there were no morning reports available.  

In July 1996, the RO requested the Veteran's VA outpatient 
treatment records from February 1996 to "present".

In August 1996, the RO received VA outpatient records showing 
treatment from June 1996 to October 1996 for various 
ailments, to include allergic rhinitis in June 1996.

In September 1996, the RO received records from the Truman 
Medical Center showing that the Veteran had been treated in 
January 1996 for heart and pulmonary problems.  

In December 1997, Trinity Lutheran Hospital informed the RO 
that there were no records on file for the dates requested.

In February 1998, the RO received a statement (VA Form 21-
4138) from the Veteran's ex-wife stating that her memory was 
not what it used to be and she could not remember whether or 
not the Veteran injured his nose and left upper cheek in 
service.  

In August 1999, the Board denied the Veteran's claims of 
entitlement to service connection for residuals of a fracture 
to the nose and for residuals of an injury to the left upper 
cheek.

In June 2003, the Veteran filed an application to reopen 
claims of service connection for residuals of a nose fracture 
and cheek laceration.  He explained that in the Spring of 
1943 while playing baseball, he was hit in the left side of 
the face with the bat.  He said that he broke his nose and 
sustained a cut to his face from his sunglasses for which he 
received sutures.  He also said that the doctor tried to 
straighten his nose.  

In September 2003, the Veteran filed to reopen a claim for 
service connection for an eye disability by asserting that he 
went blind in 1945 in Okinawa for three to four weeks.  He 
said he had been told by a doctor that he had a hole in his 
right eye.  He also said he received treatment from a 
chiropractor for a time for the left side of his neck.  

In a December 2003 rating decision, the RO denied the 
Veteran's applications to reopen claims of entitlement to 
service connection for residuals of a nose fracture, 
residuals of a left upper cheek injury and blindness, 
temporary or otherwise, claimed as due to chemical burn of 
the eyes, on the basis that no new and material evidence had 
been received.

The Veteran's representative asserted in the Notice of 
Disagreement, dated in February 2004, that as a black soldier 
the Veteran had been discriminated against and was not 
afforded the medical attention that white solders had been 
afforded.  He went on to assert that it was for this reason 
that there was no evidence of the Veteran's injuries in his 
medical records.  

Findings from a VA general examination in July 2005 show that 
the Veteran's skin, head, eyes and nose were all negative.

III.  Pertinent Law and Regulations

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  

In the instant case, claims of entitlement to service 
connection for residuals of a nose fracture, left cheek scar, 
and chemical eye injury and/or blindness were initially 
denied by the RO in December 1994.  The Veteran did not 
appeal the issue of entitlement to service connection for 
chemical eye injury and/or blindness and thus the 1994 
decision is final with respect to this issue.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.1103.  However, the Veteran 
did appeal the issues of entitlement to service connection 
for residuals of a nose fracture and left cheek scar to the 
Board, and in August 1999, the Board denied these claims.  
Thus, the Board's decision with respect to these issues is 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
That is, only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence has 
been presented) will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  

As the appellant in this case filed applications to reopen 
claims of entitlement to service connection for residuals of 
a nose fracture and a cheek injury in June 2003, as well as a 
claim to reopen service connection for residuals of an eye 
injury, to include blindness, in September 2003, the revised 
version of 3.156 as is set out above is applicable in this 
appeal.  Furthermore, for purposes of the "new and material" 
evidence analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110 (West 2002).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).    

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

IV.  Discussion

Residuals of an Eye Injury

As noted above, the last final denial of the Veteran's claim 
for service connection for residuals of an eye injury, namely 
blindness, was in a December 1994 rating decision.  The 
evidence on file at the time of this adverse decision 
included the Veteran's claim that he had been temporarily 
blinded for two weeks in service, during the period from 
September to November 1945, with residual eye damage due to 
chemical exposure.  The evidence also included a Surgeon 
General Report showing that the Veteran had been hospitalized 
in 1944 for a condition unrelated to his eyes, a VA 
examination report in August 1977 devoid of eye complaints 
and showing that the Veteran's external ocular appearances, 
pupillary reactions, eye movements and gross field of vision 
were normal.  

In addition, the evidence in December 1994 included a VA 
outpatient record in January 1991 for an unrelated condition 
and private medical records from Truman Medical Center 
showing treatment for unrelated conditions in 1992 and 1993.

The basis of the RO's denial of service connection in 
December 1994 for residuals of chemical injury and/or 
blindness in the eyes was that the available evidence in 
service as well as post service treatment records neither 
noted the injury nor showed treatment for the claimed 
disability.

Evidence on file after December 1994 includes the Veteran's 
September 2003 claim that he went blind in Okinawa in 1943 
for three to four weeks and had been seeing a chiropractor 
until his funds ran out.  It also includes VA private and 
medical records showing treatment in 1996 for conditions 
unrelated to his eyes and vision, and a February 1998 
statement from the Veteran's ex-spouse stating that she could 
not remember whether or not the Veteran sustained the 
injuries in service that he claimed, and a July 2005 VA 
examination report showing that a physical examination of the 
Veteran's eyes was normal.  

As is explained in the law outlined above, the Veteran must 
submit evidence that has not been previously considered and 
that is new and material evidence in order to reopen his 
claim.  The Board finds that no such evidence has been 
submitted.  The Veteran's claim in September 2003 that he was 
temporarily blinded in service is the same claim he made when 
he filed his initial claim in September 1994 and thus is 
redundant.  

The remaining evidence does not constitute material evidence 
since it does not constitute medical evidence of a current 
disability or medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Thus, the 
evidence simply does not relate to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.

Residual Nose and Cheek Injuries

The evidence on file at the time of the last final adverse 
decision in August 1999 included the Veteran's September 1994 
claim that he fractured his nose in the spring of 1943 and 
underwent surgery of the left upper cheek resulting in a 
disfiguring scar.  The evidence also included a Surgeon 
General Report showing that the Veteran had been hospitalized 
in 1944 for a condition unrelated to his nose and cheek, a VA 
examination report in August 1977 devoid of complaints 
regarding the nose, cheek, or skin.  Findings showed no skin 
abnormalities, but with respect to the nose, sinuses, mouth 
and throat, revealed a bluish pigmentation of the buccal 
mucosa bilaterally.  The Veteran was not given a diagnosis 
related to his nose or cheek.

In addition, the evidence in August 1999 included private and 
VA outpatient records showing treatment for congestion and/or 
allergic rhinitis in January 1991, November 1993 and June 
1996.  There is also a February 1998 statement from the 
Veteran's ex-spouse stating that due to her age and passage 
of time, she could not remember whether or not the Veteran 
sustained the injuries he was claiming.  

The basis of the Board's adverse decision in December 1999 
was that irrespective of the Veteran's claims of inservice 
nose and cheek injuries, there was no medical evidence 
showing current disabilities as claimed and no medical 
evidence of a nexus between the claimed in-service disease or 
injury and current disabilities.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Thus, even assuming arguendo that 
the injuries occurred as the Veteran asserted, he still could 
not prevail on his claims due to the lack of medical evidence 
establishing current nose and cheek disabilities and a nexus 
to service.  

Evidence on file after August 1999 includes a more detailed 
statement from the Veteran regarding the asserted inservice 
injury.  In this regard, the Veteran reported in June 2003 
that in the spring of 1943 he was hit in the left side of his 
face with a baseball bat and broke his nose.  He said that 
the doctor tried to "straight [his] nose".  He also said 
that due to wearing glasses at the time, the sustained a 
laceration to his cheek that required stitches.  In addition 
to this statement, the RO received a VA examination report, 
dated in July 2005, that contains negative findings with 
respect to the Veteran's skin, head and nose.  

Like the Veteran's residual eye disability claim above, the 
evidence on file after August 1999 does not constitute 
material evidence to reopen the Veteran's claims for service 
connection for residuals of a fracture to the nose and 
residuals of an injury to the left upper cheek since it does 
not relate to an unestablished fact necessary to substantiate 
the claim.  The additional detail that the Veteran provided 
in June 2003 regarding the inservice injury simply expands on 
his initial claim of an inservice injury in September 1994.  
Neither this statement nor the July 2005 VA examination 
report pertains to the essential factors required for service 
connection.  That is, the evidence received after August 1999 
does not show that he currently has the disabilities that he 
claims or that such disabilities are related to an in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

V.  Conclusion

Based on the foregoing, the Board concludes that the evidence 
submitted since the last final denial in December 1994 
regarding the claim for service connection for blindness, 
temporary or otherwise, claimed as secondary to a chemical 
burn of the eyes, and the August 1999 denial with respect to 
the issues of service connection for residuals of a nose 
fracture and injury to the left upper cheek does not raise a 
reasonable possibility of substantiating these claims and is 
not "new and material" for purposes of reopening the claims.  
Thus, in the absence of new and material evidence to reopen 
these claims, the Veteran's applications to reopen must be 
denied and that is where the analysis must end.  38 C.F.R. 
§ 3.156; Barnett at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. 

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement for service 
connection for residuals of a fracture to the nose is denied.

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for residuals of an injury to the left upper cheek 
is denied.

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for blindness, temporary or otherwise, to include 
as secondary to a chemical burn of the eyes, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


